DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending. 

Drawings
Figs. 2 and 3 remain objected to under 37 CFR 1.83(a) because the text is still are illegible. As an example, examiner reproduces the Fig. 3 drawing submitted 11/28/22. The text contained in the graphical elements cannot be discerned:

    PNG
    media_image1.png
    500
    762
    media_image1.png
    Greyscale

 Any detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. Applicant is encouraged to reproduce the drawings in a manner similar to Fig. 1, as opposed to informal screenshots, to overcome this objection. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 8, and 14, applicant recites “receiving an approval of a project master software design specification by project management, to add details including the software design specification, the tag naming convention, and the engineering development task strategies using the design specification tool;”; however, applicant had previously claimed “developing with a design specification tool,  an engineering development workflow using at least one of: a software design specification, a tag naming convention, or engineering development task strategies collected from actual engineering data associated with a plurality of engineering tools of the industrial automation control system:.” Thus, there’s ambiguity that’s introduced, since applicant has only required “at least one of,” yet then goes on to require each of the “software design specification,” “tag naming convention,” and “engineering development task strategies” later in the claim. Given this lack of clarity, the claims are indefinite. Appropriate correction is required. 
The dependent claims are rejected by virtue of their dependency. Accordingly, claims 1-20 are rejected. Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03.
Per Step 1, claim 1 is directed to a method; claims 8 and 14 are directed to a system. Thus, claims 1, 8, and 14 are directed to statutory categories of invention. However, the claims are rejected under 35 U.S.C. 101 because they are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. 
The analysis proceeds to Step 2A Prong 1.

Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04.
The abstract idea of the independent claims is (claim 1 being exemplary):
automate[ing] and track[ing] system engineering design and development changes;
receiving an input to create a design specification, wherein the input includes at least one of: a Safe Operating Procedure (SOP), a tag name configuration, guidelines, I/O point creation, interfacing details, application configuration, equipment configuration, project plan data, or project guidelines;
developing an engineering development workflow using at least one of: a software design specification, a tag naming convention, or engineering development task strategies;
receiving an approval of a project master software design specification by project management, to add details including the software design specification, the tag naming convention, and the engineering development task strategies;
creating multiple development workflow strategies by adding the details to track the development of the engineering development workflow at each development step, wherein each development step represents engineering activities;
constructing an engineering workflow development environment by assigning each development step to project engineering;
executing the at least one development workflow strategy at defined development periods to:
monitor the progress of tags associated with the engineering development workflow and to obtain the information from user defined subsystem types, and
obtain the relationship and interdependencies based on the tag naming convention, wherein the engineering workflow development environment speeds-up and manages engineering design and development activities and a plurality of phases; and
based on the at least one development workflow strategy, track[ing] and modify[ing] a status of at least one phase of the plurality of phases with respect to the industrial automation control system using color-coding and a plurality of tags associated with the plurality of phases; and
track[ing] the system engineering design and development changes.

The claims recite an abstract idea that relates to improving engineering design and development management, which constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. Nothing in the claim precludes the abstract idea steps, italicized above, from practically being performed mentally and/or with pen and paper. Examiner notes that “constructing an engineering workflow development environment,” given broadest reasonable interpretation, encompasses an environment, e.g. a whiteboard, where an administrator defines and/or develops workflows and processes. Additionally, “executing the at least one development workflow strategy” could also be performed by an administrator, where the execution relates to the selection of a particular strategy by the administrator, where the results are monitored via pen and paper.  
As noted in MPEP 2106.04(a)(2)(III): if a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, 839 F.3d at 1139, 120 USPQ2d at 1474 (holding that claims to the mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper").
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04.
	The abstract idea is not integrated into a practical application. The additional elements relating to computing elements (“engineering configuration tools”; “industrial automation control system”; “design specification tool”; “software module(s)”; “workflow engine”; “human machine interface (HMI)”; “at least one processor”; “non-transitory computer-usable medium embodying computer program code”) are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). Applicant’s specification demonstrates generic computing elements, e.g. in para. [0064], [0065], [0069], and [0075] of applicant’s specification as filed. There’s no indication that the other computing elements are anything but generic hardware and/or software. Examiner notes that the limitations that contain these generic computing elements – “developing with a design specification tool”; “operating a workflow engine”; “updating, using a human machine interface (HMI)” – are also no more than simple descriptions of applying the exception using generic computer components, as per MPEP 2106.05(f)).
	The references to the particular field of use – “information from user defined subsystem types including process points, SCADA, HMI displays”; “collected from actual engineering data” – are mere attempts to generally link the use of a judicial exception to a particular technological environment or field of use. This does not integrate the abstract idea into practical application, as per MPEP 2106.05(h). 
	The combination of elements, then, is simply a generic computing system used to implement the abstract idea, this computing system being generally linked to industrial automation design and development. 
Therefore, per Step 2A Prong Two, the abstract idea is not integrated into a practical application. The claim is directed to an abstract idea. 

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applicant is referred to the Step 2A Prong 2 analysis for the generic computing elements, where it was determined that the computing elements are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). Applicant is also referred to the Step 2A Prong 2 analysis, where it was determined that generally linking the use of a judicial exception to a particular technological environment or field of use does not integrate the abstract idea into practical application, as per MPEP 2106.05(h). 
	The combination of elements, then, is simply a generic computing system used to implement the abstract idea, this computing system being generally linked to industrial automation design and development. 
Therefore, per Step 2B, it is concluded that the elements of the independent claims are not significantly more. The claims are not patent eligible. 
	The analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
Claims 2-6, 9-13, 15-19 further describe the nature, structure, and/or content of “the plurality of phases.” This does not integrate the abstract idea into practical application, nor is it significantly more. Therefore, it would still fall into the same grouping. Claims 6, 13, and 19 also describe “the HMI”; however, this generic computing element amounts to no more than mere instructions to apply the exception using generic computer components, as seen in in para. [0072] of applicant’s specification as filed (see MPEP 2106.05(f)). This does not integrate the judicial exception; likewise, it is not significantly more.
Claims 7 and 20 further describe “the HMI”; however, this generic computing element amounts to no more than mere instructions to apply the exception using generic computer components, as seen in in para. [0072] of applicant’s specification as filed (see MPEP 2106.05(f)). This does not integrate the judicial exception; likewise, it is not significantly more.
Accordingly, claims 1-20 are rejected under 35 USC § 101 as being directed to non-statutory subject matter.  

Response to Arguments
Applicant's arguments filed 11/28/22 have been fully considered but they are not persuasive. Applicant’s headings and page numberings are used for consistency.

I. Summary; II. Drawings; III. Claim Rejections - 35 U.S.C. § 112(b)
	Applicant is thanked for their thorough summary and amendments to the drawings. However, as examiner noted above, the features of the invention are still not discernable in the amended drawings. Appropriate correction is required.
	Examiner notes the amendments to the claims, overcoming the previous rejection under 35 U.S.C. § 112(b). Note, however, the new rejections under 35 U.S.C. § 112(b) above. 
IV.  Claim Rejections - 35 U.S.C. § 101
	On pages 12-18, applicant provided arguments regarding the rejection under 35 U.S.C. § 101. While appreciated, these are not persuasive.
	Applicant offers on page 13-14, with respect to Step 2A Prong 1:
The Applicant respectfully disagrees with this assessment and submits that even under a broadest reasonable interpretation, the claim includes features that do not cover 'performance of the limitations in the mind'. For instance, it is impossible for the human mind to create design specification for a plurality of software modules, develop an engineering development workflow, create multiple development workflow strategies, execute the development workflow strategies to track and modify an engineering process using color-coding and a plurality of tags. A human mind and its mental processes cannot operate a workflow engine simply using a pen and paper. As such, the human mind is incapable of implementing the claimed 'industrial process control and automation' system using merely a pen and a paper. 
The Applicant notes that the claimed invention relates to a method and a system built in to automate and track system engineering design and development changes across different engineering configuration tools. The Applicant's specification at least in paragraphs [0002-0007] describes the problem in the state of art regarding conventional engineering design and development management. 
For instance, paragraph [0002] of the Applicant's specification indicates that project engineering development durations can substantially increase, which can further delay (end- to-end speed) the time-to-make new products. 
Furthermore, the Applicant's specification at paragraph [0006] notes that solutions are needed to fix the engineering configuration against design specification changes and changes to the interdependent engineering configuration. Frequent engineering design changes and a high degree of uncertainty in the early project engineering phases may lead to ad-hoc technical decisions and an increase in time and effort to introduce a change into an existing engineering configuration.  
As it is clear from at least the afore-mentioned excerpts, the present invention aims to provide a solution in the realm of industrial process control and automation systems, specifically for challenges in existing project engineering development and management practices for engineering activities in the industrial automation control system. 
The Applicant submits that existing practices are not efficient in identifying development state of engineering data that are in implementation, completed, and validated phases. Project Engineers typically use multiple tools (e.g., Microsoft Office spreadsheets, PowerPoint, etc.) to track the project engineering data development phases and change requests. 

Examiner disagrees with applicant’s arguments. Applicant has again conflated aspects of the abstract idea with the additional elements. As seen above, the abstract idea is one that can be performed in the human mind and/or via pen and paper. MPEP 2106.04(a)(2)(III) recites: if a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, 839 F.3d at 1139, 120 USPQ2d at 1474 (holding that claims to the mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper").
Here, applicant has likewise described a process, i.e. engineering design and management, that "read on an individual performing the claimed steps mentally or with pencil and paper." Para. [0004] appears to support that position, i.e. that the claimed steps could be done mentally or with pencil and paper: “Current manual engineering data control and data management practices in the process manufacturing industry have resulted in a bottleneck of support for engineering activities that consistently track the engineering development stages against product specifications. In parallel and iterative project engineering development with cross-functional teams, for example, existing practices are not efficient in identifying the development state of engineering data that are in implementation, completed, and validated phases. Project Engineers typically use multiple tools (e.g., Microsoft Office spreadsheets, PowerPoint, etc.) to track the project engineering data development phases and change requests.” Thus, examiner maintains that applicant has not defined an improvement to computer functionality. 
Applicant continues on pages 14-15: 
To improve upon the conventional ways for tracking project engineering data development phases and change requests as specified above, the Applicant submits that amended claims 1, 8, and 14 provide a significant improvement in by providing the claimed system to automate and track system engineering design and development changes across different engineering configuration tools.
The claimed invention recites, a method built-in to automate and track system engineering design and development changes across different engineering configuration tools in an industrial automation control system. As disclosed at paragraph [0051] of Applicant's specification, the disclosed solution can also provide a view for the engineering development status for the iterative/phased product development, which may include many parallel activities with a mutual relation between interdependent objects (e.g., control strategies, process graphics, Assets, etc.). This approach can also enforce and maintain consistency of the engineering workflow and configuration data shared across distributed engineering tools used in project engineering development and can further provide for flexibility to change engineering workflow and configuration of an existing engineering data based on the engineering data change management. Additionally, the disclosed embodiments can be implemented to track the product specifications/requirements into specific engineering data objects along with associated subsystems (e.g., process points, SCADA, process graphics, etc.) of the distributed process control system. 
In addition, the amended claims recite, receiving an input to create design specification for each software module of the plurality of software modules in the industrial automation control system. Paragraph [0056] of the Applicant's specification discloses that the engineering software design specification workflow 180 shown in FIG. 4 can include modules requirements 182, which can be provided as input to a module design specification 184. Data and instructions provided by the module design specification 184 can be input to a software design specification 188. Additional parameters 186 can also be provided to the software design specification 188. These additional parameters can include, for example, factors such as the Safe Operating Procedure (SOP), a tag name configuration, guidelines, I/O point creation, interfacing details, data regarding peer to peer communication, application configuration, and equipment configuration. 
Furthermore, the amended claims recite developing with a design specification tool, an engineering development workflow using at least one of software design specification, a tag naming convention, or engineering development task strategies collected from actual engineering data associated with a plurality of engineering tools of the industrial automation control system. Paragraph [0035] of the Applicant's specification discloses that the design specification tool 106 can define the design specification 102 based on user requirements and functional specifications, tag naming convention, and engineering development task strategies. The project engineering management database 108 can store the design specifications, engineering development flow  definition, and dependency relationship data 116 collected from actual engineering data (e.g., asset, control strategies, process graphics) created using distributed engineering tools such as, for example the engineering tools 120, the engineering tools 124 and/or the engineering tools 128. 
The Applicant respectfully submits that the claimed design specification tool defines design specification that is the engineering input data based on user requirements and functional specifications, tag naming convention, and engineering development task strategies. After receiving an approval of project master software design specification by project management, multiple development workflow strategies are created to track the development of the engineering development workflow at each development step that represents engineering activities associated with the industrial automation control system.
However, examiner’s position is that while advantages may exist, these improvements reside with the abstract idea. MPEP 2106.05(I) is clear that this is not the standard for patent eligibility:
Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112 inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty.").   

Applicant continues on pages 16-17:  
The Applicant submits that the claimed solution is built-in to automate and track the engineering design and development changes across the engineering configuration tools in the industrial automation control system. 
The claimed solution recites in part, receiving an input to create design specification, receiving an approval of project master software design specification by project management, developing an engineering development workflow with a design specification tool, creating multiple development workflow strategies at each development step associated with engineering activities of the industrial automation control system, constructing an engineering workflow development environment by assigning each development step to project engineering, and executing the workflow strategies at defined development periods to track and modify engineering design and development activities. Thus, the claimed solution clearly amounts to more than alleged observation, evaluation, judgement, opinion. Therefore, the Applicant respectfully submits that the claims, as now amended, are not directed to an abstract idea. 
Furthermore, based on the identified "practical application" sections of the MPEP cited in the Revised Guidance under step 2A(ii), improvements to the functioning of a computer or to any other technology or technical field is considered as an implementation or the practical application (see MPEP 2106.05(a)). The claimed invention provides a non- conventional method to monitor engineering design and development activities in the industrial automation control system. 
The Office Action also contends that the combination of elements is simply a generic computing system used to implement the abstract idea, this computing system being generally linked to industrial automation design and development. See Office Action at pages 7-9. 
The Applicant respectfully submits that the combination of elements in the presently claimed subject matter does not merely link industrial automation to general purpose computers.
Applicant then goes on to cite from MPEP 2106.05(a)(I), which references Enfish. Examiner remains unpersuaded by this reasoning. The additional elements relating to computing elements (“engineering configuration tools”; “industrial automation control system”; “design specification tool”; “software module(s)”; “workflow engine”; “human machine interface (HMI)”; “at least one processor”; “non-transitory computer-usable medium embodying computer program code”) are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). Applicant’s specification demonstrates generic computing elements, e.g. in para. [0064], [0065], [0069], and [0075] of applicant’s specification as filed. There’s no indication that the other computing elements are anything but generic hardware and/or software, and applicant’s specification provides no indication that these elements, alone or in combination, represent an “improvements to the functioning of a compute,” as applicant argues. 
Applicant continues on pages 18: 
Thus, the Applicant respectfully submits that the concrete series of steps, additional elements/features, and specific environment of the claimed invention, as claimed in amended claims 1, 8, and 14 are contributing significantly more to the instant invention. 
The Applicant further submits that the concrete series of steps, additional elements/features, and specific environment of the claimed invention, as claimed in amended claims 1, 8, and 14 are contributing significantly more to the underlying technology by improving upon replacing existing methods of tracking using conventional Microsoft office spreadsheets and power point tools with the claimed method of automating and tracking system  engineering design and development changes across different engineering configuration tools. 
Moreover, the above recited additional elements are considered as an ordered combination that amount to significantly more than an alleged abstract idea. In its July 30, 2015, subject matter eligibility guidance update, the Office writes that "even if an element does not amount to significantly more on its own ... it can still amount to significantly more when considered in combination with the other elements of the claim." (See July 2015 Update: Subject Matter Eligibility, page 2). In this case, the elements recited in amended claims 1, 8, and 14 renders an ordered combination that is not well-understood, routine, or conventional and that is not previously known in the industry. 
Therefore, the Applicant respectfully submits that taking all the claim elements individually, and in combination, claims 1, 8, and 14, are, as a whole, the claims add significantly more to the alleged abstract idea. Accordingly, the Applicants respectfully request that the rejections of claims 1, 8, and 14, under the provisions of 35 U.S.C. § 101 be withdrawn. 
Furthermore, the Applicant submits that claims 2-7, 9-13, and 15-20 recite patent eligible subject matter based on their dependence from independent claims 1, 8, and 14, respectively. Accordingly, the Applicant respectfully requests that the rejection of claims 1- 20 under the provisions of 35 U.S.C. § 101 be withdrawn.
 
Applicant’s arguments above hinge on the additional elements amounting to significantly more. Examiner disagrees, given the framework provided in MPEP 2106.05(II), which is used by examiner to determine if the additional elements do indeed amount to significantly more:
Although the conclusion of whether a claim is eligible at Step 2B requires that all relevant considerations be evaluated, most of these considerations were already evaluated in Step 2A Prong Two. Thus, in Step 2B, examiners should:
 Carry over their identification of the additional element(s) in the claim from Step 2A Prong Two;
Carry over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h):
Re-evaluate any additional element or combination of elements that was considered to be insignificant extra-solution activity per MPEP § 2106.05(g), because if such re-evaluation finds that the element is unconventional or otherwise more than what is well-understood, routine, conventional activity in the field, this finding may indicate that the additional element is no longer considered to be insignificant; and
Evaluate whether any additional element or combination of elements are other than what is well-understood, routine, conventional activity in the field, or simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, per MPEP § 2106.05(d).

As seen in the second bullet point above, the conclusion at which examiner arrived, i.e. the additional elements do not amount to significantly more, was because the additional elements were determined to be nothing more than generic computing elements in Step 2A Prong Two. Applicant’s statements to the contrary have not been persuasive, especially in light of the specification, which only describes conventional computing elements. Therefore, examiner maintains that the claims are not patent eligible.  
Therefore, it remains examiner’s position at this time that the claims are directed to one or more abstract ideas and do not amount to significantly more either. 
IV. Claim Rejections - 35 U.S.C. § 103
	Applicant’s amendments have overcome the previously applied references. Specifically, none of Böhm et al. (US 20120158165), Dunn et al. (US 20210089278), or Snyder (US 20180032651) teaches or suggests the combination of features seen in amended claim 1 (similarly claimed features in amended claims 8 and 14):
	receiving an input to create a design specification for each software module of a plurality of software modules in the industrial automation control system, wherein the input includes at least one of: a Safe Operating Procedure (SOP), a tag name configuration, guidelines, I/O point creation, interfacing details, application configuration, equipment configuration, project plan data, or project guidelines associated with the industrial automation control system; 
developing with a design specification tool, an engineering development workflow using at least one of: a software design specification, a tag naming convention, or engineering development task strategies collected from actual engineering data associated with a plurality of engineering tools of the industrial automation control system;
receiving an approval of a project master software design specification by project management, to add details including the software design specification, the tag naming convention, and the engineering development task strategies using the design specification tool;
creating multiple development workflow strategies by adding the details to track the development of the engineering development workflow at each development step, wherein each development step represents engineering activities associated with the industrial automation control system;
constructing an engineering workflow development environment by assigning each development step to project engineering in the industrial automation control system;
executing the at least one development workflow strategy at defined development periods to:
monitor the progress of tags associated with the engineering development workflow and to obtain the information from user defined subsystem types including process points, SCADA, HMI displays associated with the industrial automation control system, and
obtain the relationship and interdependencies based on the tag naming convention, wherein the engineering workflow development environment speeds-up and manages engineering design and development activities and a plurality of phases with respect to the industrial automation control system; and
operating a workflow engine within the engineering workflow development environment, based on the at least one development workflow strategy, to track and modify a status of at least one phase of the plurality of phases with respect to the industrial automation control system using color-coding and a plurality of tags associated with the plurality of phases; and
updating, using a human machine interface (HMI) to view information from the design specification tool, the status of the plurality of phases with respect to the industrial automation control system to track the system engineering design and development changes across the different engineering configuration tools in the industrial automation control system.
	In an updated search, examiner found the following references:
	Baier et al. (US 20090089709), which teaches in para. [0079]: Accordingly, system 100 provides for a rich customized visualization in an industrial automation environment that can be a function, for example, of a subset of the following factors: entity context, work context, information content, entity goals, system optimization, work-flow optimization, rendering device capabilities, cognitive load of entity, processing capabilities, bandwidth, available resources, lack of resources, utility-based analysis, inference, entity preferences, entity roles, security, screen real estate, priority of information, relevance of information, content filtering, context filter, ambient conditions, machine or process prognostics information, machine or process diagnostics information, revenue generation, potential or actual system or device downtime, scheduling, entity capacity to understand information, entity limitations on understanding information, alerts, emergencies, security, authentication, etc.
	Bromley et al. (US 20110046754), which teaches in para. [0055]: The methodology initiates at 802, and thereafter at 804 one or more session requests are received. In accordance with one aspect of the present invention, a HMI generator that facilitates generating HMI(s) in browser format can receive the session requests. Furthermore, the session requests can be initiated by a device desirably obtaining a HMI in browser format (e.g., HTML, XML, Java, etc.).
	Binder (US 20170351980), which teaches in para. [0039]: The method may model a business transaction of the business object 104 and/or a transaction of an industrial automation object 202 with an XML transaction 318 associated with the XML object 120. It may prepare the XML transaction 318 for the XML object 120 by saving the XML object 120 and utilizing a transaction-save-function (e.g., transaction save 320 of the quality system 134) to evaluate an identification data 604 of the XML object 120 to determine that the XML object 120 is referenced (e.g., using reference 324 of the quality system 134) properly after saving. It may save 328 the XML object 120 to a relational database 128, in which a number of tables 129 may be used for such XSD 114 elements including a complex type element, a sequence, a referenced element, a referenced attribute, and/or a simple type element.
	Ivanov et al. (US 20070005618), which teaches in para. [0069]: The exemplary methods and features disclosed herein for storing, displaying, and navigating through models are described with reference to a "meta-model" underlying the models and objects that appear within them. Regardless of the view of business information or layer of a view hierarchy that a given model may correspond to, the model and symbols within the meta-model have certain conventions they adhere to. The meta-model will be described with respect to the process view, and thus to the process hierarchy, but the method is consistent with other views and view hierarchies. Data consistent with the meta-model can generally be referred to as "integrated model data."
	Speicher (US 20050288956), which teaches in para. [0068]: Consistent with the present invention, preparing business process information (stage 220) may involve generating "information items" based on the identified business process information and management system components. Information items may be abstractions or summaries of information available on a certain group of identifiable items. Information items may represent, for example, business process types, business activity types (i.e., an abstraction describing the type of activity, such as "sending a letter"), and elements of a business entity (e.g., departments, roles, positions, etc.). Information items may also include system design information and system documentation. Information items may be used to integrate business process documentation with resources in a business entity's working environment. In one example, information items may contain information required for integrating business process documentation and resources. Additional details, and an exemplary method of preparing process information, are described below in connection with FIG. 3.
	However, none of these references teaches the combination of features above.
	An updated NPL search returned the following references:
	“The Design of Simulation Sandbox System Based on Industrial Engineering” (NPL attached), which teaches in the Abstract: The purpose of this paper is to design a simulation sandbox system, which provides a network platform for industrial engineering students to exercise professional skills. The industrial engineering simulation sandbox system can enable users to apply the theory of production management, inventory management, and financial management to the actual analysis and management of the simulated enterprise.
	“Concept and development of a semantic based data hub between process design and automation system engineering tools” (NPL attached), which teaches in the Abstract: This paper describes an innovative approach and infrastructure for a seamless data communication between CAE and automation systems’ engineering tools. In this approach syntax, semantics and graphical representations of various CAE tools can be captured, analyzed, visualized and mapped to an intermediate syntax and semantic in a data hub.
However, none of these references teaches the combination of features above.
	Accordingly, the rejection under 35 U.S.C. § 103 is withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
See references cited in Response to Arguments above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        12/12/22
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689